Citation Nr: 1226783	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of a lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 6, 1996 to May 9, 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2007, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court, by Order dated September 2008, granted a Joint Motion for Remand (JMR).  In February 2009, the Board remanded the claim for additional development.  In February 2010, the Board again denied the claim.  In November 2010, the Court granted a JMR.  In March 2011, the Board again remanded the claim for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In May 2006, the Veteran and S.P. testified at a videoconference Board hearing held before Veterans Law Judge Stephen L. Wilkins.  In September 2009, the Veteran testified at a videoconference Board hearing held before the undersigned Veterans Law Judge.  

Pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board wrote to the Veteran in June 2012 and asked him whether he wanted another Board hearing with a third Veterans Law Judge.  In July 2012, a fellow attorney, who is authorized to represent veterans before VA, at the Veteran's counsel's law firm indicated that the appellant wanted another videoconference Board hearing before a third Veterans Law Judge.  Hence, the RO must schedule the appellant for a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference Board hearing with a Veterans Law Judge other than Veterans Law Judge Stephen L. Wilkins and Veterans Law Judge Michael D. Lyon in accordance with applicable procedures.  The Veteran and his counsel should be notified of the date, time and place of such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



